Citation Nr: 0506476	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral ankle disorder, and, if so, 
entitlement to service connection for a bilateral ankle 
disorder.  

2.  Entitlement to service connection for bilateral knee and 
hip disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1976 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  (The appellant has since relocated to an area 
served by the RO in St. Petersburg, Florida.)  In that 
determination, the RO denied the appellant's application to 
reopen previously denied claims of entitlement to service 
connection for bilateral ankle disorders and denied a claim 
of entitlement to service connection for bilateral knee and 
hip disorders.  The appellant disagreed and this appeal 
ensued.  

In July 2004, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  A transcript is of record.  

In this decision, the Board grants the application to reopen 
the previously denied claim of entitlement to service 
connection for a bilateral ankle disorder.  This reopened 
claim and the claim of service connection for bilateral knee 
and hip disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  




FINDINGS OF FACT

1.  In October 1990, the RO denied the appellant's claim of 
entitlement to service connection for a bilateral ankle 
disorder.  

2.  Additional evidence submitted since October 1990 shows a 
treatment for ankle instability and sprain, which was not 
before agency decisionmakers when the previous determination 
was rendered.  

3.  The medical evidence of record does not show a current 
bilateral knee and hip disease or injury.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a bilateral ankle disorder is new and 
material, and claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

2.  Bilateral knee and hips disorders were not incurred in or 
aggravated in active service, nor are they proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Bilateral Ankle Disorder

By an October 1990 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
right and left ankle disorders.  The service medical records 
showed Achilles tendonitis and right ankle sprain during 
service, but also a separation examination with a normal 
clinical evaluation and no indication of residual symptoms 
affecting either ankle.  The RO reasoned that any ankle 
disorder or injury in service was acute and transitory and 
had resolved by separation from service - essentially, that 
there was no current right or left ankle disorder for which 
service connection could be established.  The RO notified the 
appellant of that decision by a November 1990 letter, which 
also notified him that the rating decision would become final 
if he did not file a notice of disagreement within one year.  
The appellant filed such a notice of disagreement within one 
year of the November 1990 letter and the RO issued a 
statement of the case.  However, he did not file a 
substantive appeal that would have perfected the appeal.  The 
October 1990 rating decision is final and may not be reopened 
in the absence of new and material evidence submitted to 
reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence has recently 
changed, effective only for claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen, filed in June 2002, was 
received after August 29, 2001, and the following regulation 
defining new and material evidence applies:  

(a)  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of [38 C.F.R. 
§ 20.1304(b)(1)], will be considered as having been 
filed in connection with the claim which was 
pending at the beginning of the appeal period.  

(c)  Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  This comprehends official service 
department records which presumably have been 
misplaced and have now been located and forwarded 
to the Department of Veterans Affairs.  Also 
included are corrections by the service department 
of former errors of commission or omission in the 
preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of 
disability resulting from disease or injury 
subsequently service connected on the basis of the 
new evidence from the service department must be 
supported adequately by medical evidence.  Where 
such records clearly support the assignment of a 
specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected 
by the filing date of the original claim.  

38 C.F.R. § 3.156(a) (2004).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the November 1998 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

This additional evidence includes the appellant's testimony 
at the July 2004 Travel Board hearing, in which he testified 
that he had continuing instability of both ankles.  The 
evidence also includes VA clinical records in November 1998, 
November 2001, and June 2002 of ankle instability.  A private 
clinical record in June 1989 noted a right ankle sprain.  As 
this additional evidence suggests current ankle instability, 
which the RO cited as the reason for denying the claim in 
October 1990, the additional evidence is new and material.  
The claim is reopened and further addressed in the Remand 
section of this decision.  

II.  Service Connection for Bilateral Knee and Hip Disorders

The appellant alleges he has bilateral knee and hip disorders 
related to his bilateral ankle disorder.  It is noted that in 
the October 1990 rating decision, the RO denied service 
connection for dermatofibroma of the left knee, as it was 
transitory during service.  The appellant's current claim of 
service connection for bilateral knee and hip disorders is 
premised on an alleged interrelationship between his claimed 
ankle disorder and his knee and hip disorders.  Thus, his 
current claim is of a different nature than his earlier 
claim.  

In his hearing testimony, he asserted he had no explicit 
injury to the knees or hips, but concluded his complaints of 
pain must be associated with his ankle disorder.  His claim 
of service connection for a bilateral ankle disorder is 
remanded for further evidentiary development, as discussed 
below.  Nonetheless, this claim can be addressed for there is 
no indication of a current knee or hip disorder that could be 
attributed to an ankle disorder, even if that disorder were 
to be related to his service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2004).  To establish service connection on a secondary basis 
for a disorder clearly separate from the service-connected 
disorder, there must be present medical evidence to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown  , 7 Vet. App. 134, 137 
(1994).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  

As for the initial element of a service connection claim, 
there is no evidence of a current disability involving the 
knees or hips.  The record includes VA and private clinical 
records, nearly all of which are silent as to any knee or hip 
disorder.  The exception is two pages of post-service private 
clinical records dated in November 1986 that discussed an 
injury incurred in a motor vehicle accident that month when 
the left knee hit the dashboard of the vehicle.  X-ray 
evidence was negative and the assessment was contusion of the 
left lower extremity.  There is no further discussion in VA 
or private medical records concerning this injury, or 
concerning a right knee or a hip disorder.  Nor is there any 
suggestion from the November 1986 clinical notes that the 
left knee had a disease or injury that resulted in chronic 
impairment.  As there is no medical evidence of a current 
disorder for which service connection may be established, the 
evidence does not satisfy the initial element of a service 
connection claim.  In light of the evidence of record and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for bilateral knee and 
hips disorders.  

III.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made after November 9, 2000, the date the VCAA was enacted.  

In letters to the appellant dated in July, August, and 
September 2002, the RO discussed the evidence required to 
substantiate the claims, including the need for medical 
evidence of a current diagnosis.  After the appellant 
disagreed with the initial determination in the case, the RO 
sent him an October 2002 letter describing the appellate 
review process and a July 2003 letter informing him of the 
need for evidence showing a chronic knee or hip disorder.  In 
an April 2003 statement of the case, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claims, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the 
claims.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio, 16 Vet. App. 
at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment and 
records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C 
.F.R. § 3.159(b) (2004).  After VA provided this notice, the 
appellant communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant and his representatives.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  It appears that all 
evidence identified by the appellant relative to the claims 
have been obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant has not been afforded a VA examination 
to determine whether the appellant has a bilateral knee or 
hip disorder, for there is no indication in the record that 
he has a knee or hip disorder.  Where, as in this case, the 
record contains no competent evidence that the appellant 
currently has the claimed disorder, a medical examination is 
not necessary.  Wells v. Principi, 326 F. 3rd. 1381 (Fed. 
Cir. 2003).  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  






ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a bilateral ankle 
disorder is granted.  

Service connection for bilateral knee and hip disorders is 
denied.  


REMAND

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  

In his July 2004 hearing testimony, the appellant indicated 
he experienced post-service injuries related to his 
employment, first in 1981 and then again in 1986.  In each 
accident, he alleged that instability of his ankles caused 
back injuries that now prevent him from working.  (He also 
stated, for the first time to VA, that he was involved in a 
helicopter accident in service; the service medical records 
noted this accident, and specifically indicated there was no 
injury associated with the accident.)  In each case, the 
appellant noted he filed and then settled a workers' 
compensation claim.  As discussed at the hearing, 
documentation regarding these claims might include medical 
evaluations of the appellant that shed light on the presence 
and severity of any ankle disorder at the time of the 
injuries, and possibly any history of these ankle disorders.  
The significance of this evidence, if it exists and documents 
these matters, includes the possibility of showing a medical 
nexus between a current ankle disorder and service.  The 
appellant indicated he could contact the attorney(s) who 
handled his claim(s) and obtain these records, though it was 
also noted that VA had an obligation to assist him in 
obtaining these records.  The appellant also noted that he 
received disability benefits from the Social Security 
Administration.  On remand, the RO should undertake efforts 
as discussed below to obtain documentation concerning the 
appellant's workers' compensation claims and Social Security 
disability benefits.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO in Togus, Maine, scheduled a joints 
examination in March 2003 to determine whether it was at 
least as likely as not that the appellant's current ankle 
disorders had their onset in service.  Prior to the 
examination date, the appellant informed VA he had relocated 
to Florida and thus could not report for the hearing.  On 
remand, the AMC, on behalf of the RO in St. Petersburg, which 
now handles his claim, should scheduled the appellant for a 
VA joint examination to address this question.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must request or tell 
the claimant to provide any evidence in 
his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Contact the Social Security 
Administration and obtain copies of all 
decisions involving the appellant as a 
claimant, along with all supporting 
medical documentation.  Associate all 
documents obtained with the claims file.  

3.  Ask the appellant to inform VA of 
jurisdiction wherein he filed workers' 
compensation claims relevant to the 1981 
and 1986 injuries and the name(s) of his 
attorney(s) or others he worked with in 
filing these claims.  Upon receipt of 
this information, the RO should ask the 
sources identified for copies of all 
materials concerning these claims, 
including all decisions, medical 
evidence, and other supporting documents.  
Associate all documents obtained with the 
claims file.  

4.  After completion of all action 
required in compliance with paragraphs 
(1) to (3), then schedule the appellant 
for appropriate a VA orthopedic 
examination to determine the nature and 
etiology of the claimed bilateral ankle 
disorder.  Send the claims folder to the 
physician for review; the report written 
by the physician should specifically 
state that such a review was conducted.  
Ask the physician - based on review of 
the evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to accurately 
assess a diagnosis, and her or his 
professional expertise - to (1) describe 
the exact nature of each claimed 
disability, and (2) opine whether any 
current bilateral ankle disorder at least 
as likely as not had its onset in 
military service.  A complete rationale 
should be given for each opinion and 
conclusion expressed.  All indicated 
tests should be conducted and all medical 
reports should be incorporated into the 
examination and associated with the 
claims file.  

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


